Filed 9/20/16 P. v. Thompson CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.111.5.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                 2d Crim. No. B268078
                                                                          (Super. Ct. No. MA-002-15)
     Plaintiff and Appellant,                                                  (Ventura County)

v.

ROY LEE THOMPSON,

     Defendant and Respondent.



                   Roy Lee Thompson appeals a postjudgment order denying his petition for a
                                                                                        1
certificate of rehabilitation and pardon. (Pen. Code, § 4852.01.) The trial court
concluded that appellant did not satisfy the high standards necessary to grant the petition.
(See § 4852.13, subd. (a); People v. Blocker (2010) 190 Cal. App. 4th 438, 445.) We
affirm.
                   In 1977, appellant was convicted by jury of forcible rape of a 19-year-old
woman in Kern County (former § 261.2) and admitted six out-of-state felony convictions:
two for rape, two for attempted rape, an abduction, and a conviction for unlawful
wounding. Appellant served a three-year prison sentence, was paroled in 1982, and, in
2015, filed a petition for a certificate of rehabilitation and pardon. Denying the petition,
the trial court stated: “It’s important to point out my role here today in issuing any

1
          All statutory references are to the Penal Code.
decision is a discretionary act that would only be overturned for a manifest abuse [of
discretion] that results in a miscarriage of justice. . . [¶] And it occurs to me that while
justice is a broad term, it doesn’t apply just to [appellant]. It applies also to the victims in
these other cases. Without stating more, your [petition] is denied.”
                                           Discussion
               Appellant contends that the trial court erred in assuming that the conviction
for forcible rape was so heinous that it precluded the court from granting the petition as a
matter of law. “Section 4852.13 gives the court discretion to decide whether a petitioner
has demonstrated to the court’s satisfaction, ‘by his or her course of conduct his or her
rehabilitation and . . . fitness to exercise all of the civil and political rights of citizenship.’
(§ 4852.13, subd. (a).)” (People v. Zeigler (2012) 211 Cal. App. 4th 638, 653.) Because
the standards for determining whether rehabilitation has occurred are high, “there is no
circumstance under which the statutory scheme requires or guarantees issuance of a
certificate of rehabilitation by the superior court.” (People v. Ansell (2001) 25 Cal. 4th
868, 887-888.) To prevail on appeal, must show that the trial court’s ruling was arbitrary,
whimsical, or capricious. (People v. Zeigler, supra, 211 Cal.App.4th at pp. 667-668.)
               Appellant’s rape conviction was not just any crime, “but one whose
statistically significant odds of recidivism moved the Legislature to impose the lifetime
registration requirement of section 290 on the theory that ‘sex offenders pose a
“continuing threat to society” [citation] and require constant vigilance.’ [Citation.]”
(People v. Blocker, supra, 190 Cal.App.4th at p. 445.) Appellant committed the rape
while on parole and, like the prior convictions (all sexual assaults in Virginia), used a
ruse to isolate a young woman and used violence to force sex upon the victim.
               The Kern County rape conviction was based on the following facts.
Appellant, a 33-year-old Vietnam veteran, followed a 19-year-old victim after she left a
coffee shop outside of Bakersfield at 4:00 a.m. on May 8, 1977. Appellant pulled up next
to the victim at a stop light and said her rear tire was wobbling and about to fall off.
Appellant flashed his lights and pulled up behind the victim when she stopped to look at
the tire. Appellant offered to drive the victim home but she refused.


                                                 2
               Appellant forced himself into the victim’s car, choked her, and repeatedly
punched her in the stomach as she fought back. Appellant ordered the victim to remove
her pants and threatened to hit her again if she did not submit. Appellant raped the
victim, asked if she was going to call the police, and said “‘Would you believe if I told
you I was sorry?’” Appellant asked the victim a series of personal questions and used the
victim’s sweater to clean himself and wipe the car down for fingerprints before leaving.
               Two days later, a woman read a newspaper account of the rape and reported
that appellant attempted to rape her on March 8, 1977 using the same modus operandi.
Appellant followed the victim home in the early morning hours, blinked his lights on and
off, and told the victim that her back wheel was wobbling. Appellant grabbed the victim
                                                                                      2
and threatened to “cut” her if she did not submit to sex before the victim escaped.
               Appellant was convicted of forcible rape on October 28, 1977 and admitted
six prior felony convictions, all committed in Virginia and involving sexual assaults.
Before sentencing, appellant vehemently denied committing the Kern County rape and
said it was a case of misidentification. Appellant was sentenced to three-years-to-life
state prison, paroled on January 26, 1982, and discharged from parole a year later.
               Appellant’s petition for rehabilitation, filed on January 14, 2015, was less
than forthcoming about the details of the rape and the prior convictions. Appellant
minimized the seriousness of the crime and said “the post-traumatic stress of war coupled
with the betrayal of my wife and mother of our two children appears to be a substantial
contributor and trigger.” Appellant stated that his feelings of guilt or shame “may never
change” and that he had rehabilitated himself from “the remnants of a wounded,
shattered, and bewildered man.” Appellant said it took “extensive therapy to understand
all the reasons why . . . .”




2
       In the Virginia rapes, appellant brandished a knife and threatened to cut the
victims’ throats.



                                              3
              The Ventura County District Attorney Bureau of Investigation interviewed
appellant and submitted a report which was reviewed by the trial court. (§ 4852.12.)
Appellant was asked, “In your own words, tell what happened in each case you are
applying for.” Appellant responded “I sexually assaulted a woman.” Appellant was
asked to describe the circumstances of the rape, which was important because appellant
committed the rape while on parole after serving a lengthy sentence in Virginia.
Appellant said that he did not remember.
              When the investigator offered to read the Kern County and Virginia
probation reports to refresh appellant’s memory, appellant requested that the reports not
be read. Appellant declined to discuss the circumstances of the offenses and would not
acknowledge that the six prior convictions were an integral part of the Kern County rape.
Despite the investigator’s repeated questions, appellant “either could not or would not
summarize the crimes.”
              The investigator told appellant that the Virginia and California offenses
were egregious and asked how appellant was a different person today. Appellant said
that he accepted responsibility, had paid the cost, and “has learned to be honest about his
history.” Appellant claimed that he had made full disclosures to family, friends, and
neighbors about his criminal past.
              The investigator reported that appellant was married five times and did not
tell his third wife, Sandra J., about the rape conviction. Sandra was married to appellant
from 1991 to 2000 and said that appellant told her only about one rape in Virginia.
Appellant told her that he suffered a psychotic rage when he returned from Vietnam and
discovered that his first wife was having an affair. Appellant claimed the Virginia court
found him criminally insane and sentenced him to a mental hospital. The third wife had
no idea that appellant served prison time in Virginia or was convicted of rape in Kern
County.
              Citing In re Lawerence (2008) 44 Cal. 4th 1181, appellant argues that his
situation is analogous to a convicted murder seeking parole who meets all the statutory
criteria for parole. But a prisoner’s lack of insight into the reasons for his commission of


                                             4
the commitment offence is relevant in determining suitability for parole. (In re Shaputis
(2008) 44 Cal. 4th 1241, 1261.)
              Here the trial court could have reasonably concluded that appellant’s
reluctance to describe the circumstances of the 1997 rape and the Virginia sexual assaults
showed lack of insight and rehabilitation. Appellant claimed that he suffered from PTSD
but presented no evidence that he received therapy or treatment. Appellant said that he
could not recall the circumstances of the rape but provided no evidence that he suffered
from memory loss or cognitive impairment. The trial court reasonably concluded that
appellant was less than forthcoming about his criminal record and that it was a cloud on
appellant’s claimed rehabilitation. We cannot say that denial of the petition exceeded the
bounds of reason or was arbitrary or capricious. “The hurdles erected by the Legislature
to obtain a certificate of rehabilitation are not intended to be easily surmounted. The trial
courts are entrusted with the responsibility, in the exercise of sound discretion, to ensure
that the strict statutory standards for rehabilitation are maintained. [Citations.]” (People
v. Blocker, supra, 190 Cal.App.4th at p. 445; People v. Ansell, supra, 25 Cal.4th at p. 887
[standards for determining whether rehabilitation has occurred are “high”].)
              The judgment (order denying petition for certificate of rehabilitation and
pardon) is affirmed.
              NOT TO BE PUBLISHED.


                                                         YEGAN, J.


We concur:


              GILBERT, P. J.


              PERREN, J.




                                              5
                                 Jeffrey Bennett, Judge


                           Superior Court County of Ventura


                         ______________________________




             Law Office of C. Matthew Missakian, Matthew Missakian, for Defendant
and Appellant.
              Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Paul M.
Roadarmel, Jr., Supervising Deputy Attorney General, Allison H. Chung, Deputy
Attorney General, for Plaintiff and Respondent.